Shepley, C. J.,
orally.—The allegation that there was no bridge, upon which the citizens could pass, without danger to their lives, limbs and property, quite sufficiently sets forth the defect.
The practicability or the necessity of the bridge, need not be proved or averred in this prosecution. They are both included in the adjudication made by another and a competent tribunal.
*59The liability of the town to build the bridge, is sufficiently averred. It is a part of the highway. The second use of the word “ bridge,” may be deemed surplusage.
The defendants, if they were bound, on the day of finding the indictment, to repair, must also have been under a previous obligation to do it.
By keeping in view both parts of the description in the indictment, the place of the bridge cannot have been misunderstood. Exceptions overruled.